OPINION — AG — THE FAILURE TO COMPLY WITH THE REQUIREMENTS OF 62 Ohio St. 1961 310.1 [62-310.1] RENDERED THE CONTRACT AT ISSUE VOID, AND THAT THE ACTION OF THE BOARD OF COUNTY COMMISSIONERS IN HONORING CLAIMS ARISING OUT OF SAID CONTRACT WAS IMPROPER AND CONTRARY TO LAW. YOU HAVE ADVISED USE THAT THE "PURCHASE ORDER LAW" THOUGH CONSISTENTLY APPLIED IN ITS FULL RIGOR BY THE SUPREME COURT OF OKLAHOMA AND BY THE ATTORNEY GENERAL OF OKLAHOMA, IS IGNORED BY VIRTUALLY EVERY COUNTY IN THE STATE. WHILE THIS PRACTICE CANNOT BE CONDONED AND IS IN FACT PATENTLY UNLAWFUL, WE SUGGEST THAT SAID PRACTICE BE BORNE IN MIND AS BEARING ON THE GOOD FAITH AND HONORABLE INTENTIONS OF THE PRESENT BOARD OF COUNTY COMMISSIONERS. CITE: 62 Ohio St. 1951 310.1-310.7 [62-310.1] — [62-310.7] (BURCK BAILEY)